Citation Nr: 1144874	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-23 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August to September of 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A timely Notice of Disagreement was received from the Veteran in March 2007, and the Veteran's appeal was perfected in a substantive appeal received by VA in July 2007.

By way of procedural history, this claim was received by VA in October 2006 as the Veteran's request to reopen his claim of service connection for pes planus.  In a September 2008 decision and remand, the Board determined that new and material had been received to reopen the Veteran's claim.  The substantive service connection issue, however, was remanded for further development  by the RO and was to include affording the Veteran a new VA examination to determine whether the Veteran's pre-existing pes planus had increased in severity beyond its natural progression during his active duty service.  Accordingly, the Veteran was provided a VA examination in November 2008 and a report from the examination was associated with the claims file.

In a September 2009 remand, the Board determined that the November 2008 VA examination was inadequate in that the VA examiner failed to opine specifically as to whether the Veteran's pes planus had increased in severity beyond its natural progression during the Veteran's active duty service.  Accordingly, the Board remanded the matter once again so that the Veteran could be afforded a new VA examination.  The Veteran was given a new VA examination in October 2009 and a corresponding report is associated with the claims file.  The Board is satisfied that the action directed in its September 2009 remand has been performed and is prepared to proceed with its consideration of the issue framed on the title page of this decision.

The Board notes that the Veteran's appeal also initially included the issue of whether new and material evidence had been received to reopen a claim of service connection for bilateral plantar fasciitis.  The Board's September 2008 decision also determined that new and material evidence to reopen the Veteran's plantar fasciitis claim had been received.  After additional development directed by the Board's remand instructions, the Veteran's claim of service connection for bilateral plantar fasciitis was granted in a July 2010 rating decision.  Accordingly, that issue is not presently on appeal before the Board.


FINDINGS OF FACT

1.  At the time of his enlistment into active duty service in July 1981, the Veteran had a pre-existing pes planus condition which was noted on his enlistment examination report.

2.  The Veteran's pes planus has not been shown to have been aggravated or worsened beyond its natural progression by his period of active duty service.


CONCLUSION OF LAW

The Veteran's pes planus was not incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter mailed to the Veteran in November 2006 notified him of the information and evidence needed to substantiate his claim of service connection for bilateral pes planus.  The letter also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claims were adjudicated for the first time in the RO's February 2007 rating decision.  Thus, notice provided to the Veteran was legally sufficient and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records and identified and pertinent VA and private treatment records have been associated with the claims file.

Additionally, the Veteran was afforded full VA examinations November 2008 and October 2009 to determine whether the Veteran's bilateral pes planus was aggravated by his active duty service.  Ultimately, the Board finds that these VA examinations, along with the other evidence of record, are fully adequate for the purposes of determining whether the Veteran's bilateral pes planus was aggravated by his active duty service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Goven the plain meaning of 38 U.S.C.A. § 353, and the purposes of the veterans disability laws, we hold that temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Browder v. Brown, 5 Vet. App. 268, 271 (1993).  "The determination of whether a preexisting disability was aggravated by service is a question of fact."  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Veteran's Contentions/Lay Contentions

A series of statements received by VA in March 2007 from the Veteran's mother, sister, and spouse each assert that the Veteran was in good physical condition at the time of his entry into service in July 1981.  They each state, however, that the Veteran was experiencing bilateral foot symptoms at the time of his discharge only two months later and that his bilateral foot disorder has resulted in various current functional limitations.

In testimony offered at his June 2008 Travel Board hearing, the Veteran stated that he has experienced ongoing bilateral foot pain since his active duty service.  He states further that the symptoms in his foot caused him to leave his job as a clerk for the United States Postal Service.

C.  Service Connection for Bilateral Pes Planus

After review and consideration of the evidence, the Board finds that the Veteran is not entitled to service connection for bilateral pes planus.  On balance, the evidence does not establish that the Veteran's pes planus was aggravated at any time during his brief period of service from July to August of 1981.

Service treatment records show that the Veteran enlisted for active duty service in July 1981.  At his enlistment physical examination, the Veteran denied having any prior medical history concerning either of his feet.  A physical examination performed at that time, however, revealed pes planus.  The Veteran denied having problems due to his pes planus.  Since the Veteran's pes planus is expressly noted in his July 1981 enlistment examination report, the Veteran may not be presumed to have been sound at the time of his enlistment.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

Subsequent service treatment records show that the Veteran was treated in August 1981 for reported pain in the arches of his feet.  Although he was initially treated with appropriate shoes and arch supports, the Veteran's symptoms persisted.  An examination in September 1981 revealed the presence of pes planus with pronation and tenderness over the plantar fascia of both feet.  The Veteran was diagnosed with bilateral pes planus and bilateral plantar fasciitis.  There is no indication in the service treatment records, however, as to whether the Veteran's pes planus had worsened relative to the severity of the pes planus shown at his enlistment examination.  As noted above, service connection is already separately in effect for the Veteran for bilateral plantar fasciitis disorder.

Post-service treatment records show that the Veteran has received treatment over the years for various conditions including depression and spine, right femur, and right hand disorders which appear to be attributable to motor vehicle accidents incurred by the Veteran in 1998 and 2003.  Private treatment records from Dr. T.B. show that the Veteran was diagnosed with tarsal tunnel syndrome in August 2003 and with neuropathies involving both feet in July 2004.  Nonetheless, there is no indication in the record that either the Veteran's tarsal tunnel syndrome or his bilateral neuropathies are attributable to his pes planus.  Indeed, an August 2003 treatment record from Vista Health cites a bulging disc problem in the Veteran's back which was affecting his legs and feet.  Despite the Veteran's assertions of ongoing foot pain since his service in 1981, the post-service treatment records do not reference any specific in-patient or outpatient treatment for bilateral foot pain, other than for the aforementioned tarsal tunnel disorder and neuropathic symptoms.

A February 2005 report, prepared by a VA physician's assistant and apparently based upon his review of the Veteran's claims file, expresses that the Veteran's bilateral pes planus was aggravated by his active duty service.  In this regard, the physician's assistant noted that the Veteran's pes planus appeared to be asymptomatic at the time of the Veteran's entry into service, but was clearly symptomatic at the time of his separation.

In May 2007, VA obtained another claims file review and etiology opinion concerning the Veteran's feet.  In the corresponding report, the VA examiner, also a physician's assistant, acknowledged that the Veteran was diagnosed with pes planus at the time of his entry into service and that the Veteran continued to experience pain in his feet and was discharged from service.  The examiner opined that the Veteran's foot condition was obviously worsened during service, but stated that it was not worsened beyond its natural progression and was merely a temporary worsening.  Hence, the examiner appeared to conclude that the Veteran's pes planus and plantar fasciitis would not be at least as likely as not related to any activities during service, but do represent a natural progression.
In August 2008, the Board remanded this matter so that the Veteran could be scheduled for a full VA examination, to be performed in conjunction with the VA examiner's review of the claims file.  In this regard, the Board notes that both the February 2005 and May 2007 opinions had been given without the benefit of an actual physical examination of the Veteran's feet.

Accordingly, the Veteran was afforded a full VA examination in November 2008.  Based upon the Veteran's medical history and various objective findings during the examination, the VA examiner, a nurse practitioner, determined that the Veteran's pes planus was likely to have contributed to cause the Veteran's plantar fasciitis during service.  With respect to the Veteran's pes planus, however, the VA examiner could only opine that "the Veteran's pre-existing pes planus would have progressed whether or not he was in service."  The VA examiner did not, however, provide a specific opinion as to whether it was at least as likely as not that the Veteran's pes planus was aggravated by his active duty service.

Hence, the Veteran was afforded another VA examination in October 2009.  A review of the claims file and an examination of the feet were performed by a doctor with a specialty in podiatry.  An examination at that time confirmed the presence of bilateral pes planus.  Heel valgus was noted, as well as lateral bowing of the Achilles tendon.  Both feet were very painful on palpation at the arches, heels, and tibial tendon areas.  Upon review of the Veteran's claims file, the examiner acknowledged that pes planus was noted at the Veteran's enlistment examination.  The examiner also noted that the Veteran developed bilateral foot pain over the ensuing two months of his service and that he was diagnosed with pes planus and plantar fasciitis prior to his discharge.  As also noted by the examiner, the Veteran has experienced ongoing pain in both feet since that time.  In relation to the Veteran's pes planus, the examiner concluded that it is less likely than not that the Veteran's pes planus condition worsened during this service.  In this regard, the examiner noted that nothing in the evidentiary record indicates that the degree of pes planus had worsened during the Veteran's active duty service.

In view of the foregoing evidence, the Board finds that the Veteran's bilateral pes planus, which pre-existed his entry into service, was not aggravated by his brief period of active duty service.  In this regard, the Board notes that the Veteran's service treatment records would appear to indicate that he developed bilateral plantar fasciitis during his active duty service.  Accordingly, service connection is already in effect for his bilateral plantar fasciitis.  With respect to the Veteran's bilateral pes planus itself, however, there is no indication in the service treatment records that disorder was worsened during service beyond its natural progression.  

Indeed, the negative opinion and supporting rationale provided in the October 2009 VA examination report is consistent with the Veteran's medical history concerning his bilateral pes planus.  Moreover, the Board notes that the opinions expressed in the October 2009 VA examination report, provided by a VA podiatrist, likely reflects an opinion provided by an examiner with greater training, knowledge, and skill in the field of podiatry than the opinion expressed in the February 2005 opinion, which was provided by a VA physician's assistant.  Accordingly, the Board is inclined to afford greater probative weight to the October 2009 VA examiner's opinion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data).  

Although the Board is mindful of the lay assertions made by the Veteran, his mother, sister, and spouse, it also does not attach significant probative weight to those opinions.  With respect to the March 2007 statements from the Veteran's mother, sister, and spouse, the assertion contained therein that the Veteran was in good health at the time of his entry into service is squarely rebutted by contrary findings in the Veteran's July 1981 enlistment examination report.  As noted previously, the Veteran was diagnosed with pre-existing pes planus at the time of his entry into service. 

To the extent that the Veteran's hearing testimony asserts the onset of foot pain during his service with continuity thereafter, he is certainly competent to offer such assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In this case, the record does not reflect that the Veteran has the medical training and expertise required to be competent to provide an opinion as to the aggravation of his bilateral pes planus condition.  As such, the Board does not attach probative weight to the Veteran's assertions.

Overall, the evidence does not show that the Veteran's pes planus was aggravated beyond its natural progression by his active duty service.  As the preponderance of the evidence is against the Veteran's claim of service connection for bilateral pes planus, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against each of the Veteran's claims for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).






(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


